OPINION ON REHEARING.
Beck, J.
— A rehearing was granted in this cause, and it was again argued. A careful consideration of the case anew, and a thorough examination of the record before us, leave us without doubt as to the correctness of the conclusions announced in the foregoing opinion.. A very brief discussion, *224in addition, to the views we have before expressed upon some of the points involved in the case, will serve to make plainer our conclusions.
I. In order to charge defendant with the seduction of plaintiff, it is not necessary that the manner of accomplishing the act, or the circumstances attending it, should be set out. As is stated in the foregoing opinion, the seduction is the ultimate fact which need only be stated in the petition. But defendant’s counsel insists that the petitioner, in order to show defendant’s liability, should allege that the seduction was accomplished through falsehood, fraud or deceit. But the very use of the teims “seduce,” “seduction,” implies the manner of the act. To seduce is “ to draw away from the path of rectitude and duty in any manner, by flattery, promises, bribes, or otherwise.” (Webster.) Seduction is “the offense of a man who abuses the simplicity and confidence of a woman to obtain by false promises what she ought not to give.” (Bouvier’s Diet.)
The allegation that defendant did seduce plaintiff, implies that the act was done by flattery, false promises, or the exerL cise of other influences. Yoluntary intercourse, without being secured by such influences on the part of defendant, would not amount to seduction. By the use of the word “seduce,” the acts which render defendant liable are sufficiently charged.
II. An instruction of the court to the effect that defendant’s presence and silence, at .the trial was to be taken as a strong presumption that he admitted the truth of plaintiff’s evidence, is complained of in the petition for a rehearing. But no exception was taken at the trial to this instruction, and upon the first argument of the case here no point was made upon it. It is too late now to raise objections based upon this instruction; we cannot consider them.
■ III. It is urged in the petition for rehearing that the evidence did not warrant the conviction. But we do not have before us all of the testimony upon which the verdict was rendered. This fact alone forbids us to interfere with the judgment. -
*225The other points in the case are sufficiently discussed in our first opinion. It is unnecessary to say more here. We adhere to the conclusions before announced.
Affirmed.